PER CURIAM.
Kenneth Jones appeals the trial court’s order summarily denying' his amended motion for post-conviction relief alleging ineffective assistance of trial counsel for failure to investigate, interview or call a witness for trial. This court affirmed the summary denial of Jones’ last rule 8.850 motion for post-conviction relief alleging this claim, but without prejudice to his right to file an amended motion in the trial court limited to the claim of ineffective assistance of counsel for failure to investigate and call a witness under Nelson v. State, 875 So.2d 579 (Fla.2004). See Jones v. State, 929 So.2d 615 (Fla. 4th DCA 2006).
Jones filed that amended motion, styled as his “response to this Honorable Court’s Order Dated Jan 22, 2007 to amend his amended motion for post conviction relief.” We find that the allegations he made in this latest amended motion were sufficient under Nelson and Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Accordingly, we reverse the trial court’s summary denial of this claim and remand for an evidentiary hearing or the attachment of portions of the record that conclusively refute this claim.
REVERSED AND REMANDED.
GUNTHER, STONE and WARNER, JJ., concur.